UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6947


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

THOMAS FLOYD LITTLEJOHN,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:90-cr-00231-MR-DLH-5)


Submitted:   November 20, 2014            Decided:   November 25, 2014


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Thomas Floyd Littlejohn, Appellant Pro Se.      Corey F. Ellis,
OFFICE OF THE UNITED STATES ATTORNEY, Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Following         a    jury        trial        in    1991,       Thomas      Floyd

Littlejohn      was   convicted      of    a       multitude      of     drug    charges    and

sentenced to 360 months’ imprisonment.                           On direct appeal, this

court affirmed the judgment.               See United States v. Fletcher, 993
F.2d 1540 (4th Cir. 1993) (Case No. 91-5194).                                 In June 2014,

Littlejohn      filed    a    second      notice       of    appeal      of     the    criminal

judgment.       However, because we have previously affirmed this

criminal    judgment,        we    dismiss      the    appeal       as    duplicative       and

untimely.     We dispense with oral argument because the facts and

legal    contentions         are   adequately         presented        in     the     materials

before   this    court       and   argument         would    not    aid     the     decisional

process.



                                                                                      DISMISSED




                                               2